This cause involving the recovery of commissions on insurance policies, having heretofore been submitted to the court upon the transcript of the record of the judgment herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected and the court being now advised of it's judgment to be given in the premises, it seems to the Court that in view of the provisions of Chapter 10153 Acts 1925, Sections 6208-12 Compiled General Laws 1927, relating to qualification and licensing of insurance agents, there is error in the judgment in that three items of commissions allowed are for policies issued after October 1, 1925, the effective date of Chapter 10153, and a plea that the statute had not been complied with in procuring a license was excluded on demurrer; therefore the judgment is reversed and the cause is remanded for appropriate proceedings. See Sec. 4640 Comp. Gen. Laws 1927. See also Garzo v. Brophy Cons. Co.66 Fla. 607, 64 So. R. 234.
Reversed.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN, and BUFORD, J. J., concur.